Citation Nr: 0805386	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-22 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
cervical strain.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.

3.  Entitlement to service connection for radiculopathy of 
the left lower extremity, claimed as secondary to service-
connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
October 1996.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 2003 and August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

The issues of entitlement to service connection for 
radiculopathy of the left lower extremity claimed as 
secondary to service-connected lumbosacral strain, and 
entitlement to a rating in excess of 20 percent for 
lumbosacral strain, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 26, 2003, service-connected cervical 
spine strain was manifested by complaints of pain, productive 
of no more than slight limitation of motion of the cervical 
spine.

2.  From September 26, 2003, service-connected cervical spine 
strain is manifested by complaints of pain, with a combined 
range of motion of the cervical spine of no less than 268 
degrees, and forward flexion of no less than 43 degrees, with 
no additional functional limitation shown due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for cervical strain are not met for the period prior 
to September 26, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).
 
2.  The criteria for a disability rating in excess of 10 
percent for cervical strain are not met for the period from 
September 26, 2003, forward.  38 U.S.C.A. §§ 1155, 5107 (West  
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003) and 
Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

A May 2007 VCAA letter explained the evidence necessary to 
substantiate the claim for an increased rating for cervical 
spine disability.  This letter also informed the veteran of 
his and VA's respective duties for obtaining evidence, as 
well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claim.  In 
addition, the May 2007 VCAA notice letter explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
No. 2006-7001, 2007 U.S. App. LEXIS 11413 at *21 (Fed. Cir. 
May 16, 2007), the Federal Circuit stated that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless the VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, the VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit, or where the 
record reflects that VA has obtained all relevant evidence.  
There must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.").  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.   The claimant demonstrated that there was actual 
knowledge of what was needed to establish the claim.  Actual 
knowledge is established by statements by the claimant and 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his claim.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the May 2007 VCAA-compliant notice was not completed 
prior to the initial adjudication, the claim has been 
readjudicated thereafter, as reflected in a supplemental 
statement of the case issued in August 2007.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records, reports of VA post-service 
treatment, and reports of VA examinations.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The RO attempted to obtain additional private 
records of treatment from the University of Wisconsin, 
Madison, as described in correspondence received from the 
veteran in September 2004, but the veteran did not provide a 
release for medical information as requested in the RO's May 
2007 VCAA letter to him.  Without the veteran's cooperation 
of providing a release for medical information, VA cannot 
assist the veteran in obtaining these records.  Further, the 
veteran's description of these records indicates that they 
were for treatment of the lumbar spine rather than the 
cervical spine.  The RO also attempted to obtain records from 
the Social Security Administration (SSA), as reflected in a 
May 2007 RO memorandum.  The RO was informed by the SSA that 
the veteran was not in receipt of SSA disability-related 
benefits and that SSA did not have medical records pertaining 
to the veteran.  Under the circumstances, the Board finds 
that such records do not exist and that there is no 
reasonable possibility that further efforts to obtain these 
records would be successful.  The Board has reviewed the 
veteran's statements and concludes that he has not identified 
further relevant available evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49.  The Board 
must consider 38 C.F.R. § 4.40, regarding functional loss due 
to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United 
States Court of Appeals for Veterans Claims has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on motion.  DeLuca.  The provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when 
assigning an evaluation for degenerative or traumatic 
arthritis.  VAOPGCPREC 9-98.  The intent of the schedule is 
to recognize actually painful motion with joint or 
periarticular pathology as productive of disability.  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.  Where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are also appropriate for an 
increased rating claim, if the factual findings show distinct 
time periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, ---Vet. App.----, ----, No. 05-2424, slip op. at 5 
(Nov. 19, 2007). 

Rating Criteria

The veteran's claim for an increased rating for cervical 
spine disability was received on November 7, 2002.  The Board 
notes that during the course of this appeal the regulations 
for rating disabilities of the spine were revised effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002), 
68 Fed. Reg. 51454 (Aug. 27, 2003).  With respect to the 
change in regulations effective September 26, 2003, where the 
law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent or direction from the VA Secretary to 
the contrary.  The veteran is entitled to the application of 
the version of the regulation that is most favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied prior to the effective date 
of the new criteria.  See VAOPGCPREC 3-2000 (Apr. 10, 2000), 
65 Fed. Reg. 33422 (2000).

Under the old criteria, as effective prior to September 26, 
2003, 38 C.F.R. § 4.71a, Diagnostic Code 5290, pertains to 
evaluation of limitation of motion of the cervical spine.  
Under this diagnostic code, severe limitation is rated as 30 
percent disabling, moderate limitation is rated as 20 percent 
disabling, and slight limitation is rated as 10 percent 
disabling.

Under the new criteria, as effective from September 26, 2003, 
forward, 38 C.F.R. § 4.71a, Diagnostic Code 5237, pertains to 
cervical or lumbar strain.  Pursuant to this diagnostic code, 
cervical strain is evaluated pursuant to the General Rating 
Formula for Diseases and Injuries of the Spine, as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

A 20% rating is assigned for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

The following notes apply to the above rating criteria:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
from September 26, 2003).  

Factual Analysis

The most recent X-ray imaging of the cervical spine indicated 
in the claims files was conducted at a VA examination in 
March 2001, prior to the period for consideration in this 
appeal.  Findings were normal, except that straightening of 
the usual cervical lordosis compatible with muscle spasm was 
noted.  The diagnosis by X-ray was chronic cervical strain.  
This finding was the apparent basis of an increase in the 
rating for cervical spine disability from 0 percent to 10 
percent in an October 2001 RO rating decision.  

The claim for an increased rating for cervical strain 
currently on appeal was received on November 7, 2002.

The medical records include numerous episodes of treatment, 
including physical therapy, for low back disability.  
However, the treatment records contain nothing regarding the 
cervical spine that is inconsistent with the examination 
results set forth below.

At a VA examination of the cervical spine in December 2002, 
passive range of motion was without restriction. There was no 
pain or tenderness to palpation, and no ankylosis.  There was 
no painful motion.  There was no spasm or weakness.  There 
was no fixed deformity or neurological abnormality.  There 
was no additional functional loss secondary to pain.  Active 
range of motion measurements most favorable to the veteran's 
claim were flexion to 41 degrees, extension to 35 degrees, 
left lateral flexion to 32 degrees, right lateral flexion to 
34 degrees, left rotation to 52 degrees, and right rotation 
to 51 degrees.  Strength was 5/5 on all movements.  The 
diagnosis was cervical strain without current manifestation 
of pathology.  

The December 2002 VA examination was conducted prior to the 
changes to the rating criteria applicable to the diseases and 
injuries of the spine (not including the earlier revised 
rating criteria for degenerative disc disease) under 38 
C.F.R. § 4.71a, which were effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  Thus, the results from 
that examination are to be applied to the older rating 
criteria only.  In the absence of any other objective 
findings other than limited motion at the December 2002 VA 
examination, a rating of 20 percent would require moderate 
limitation of cervical spine motion, rather than the slight 
limitation of motion required for a rating of 10 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  At the 
examination, there was no pain or tenderness to palpation, no 
spasm or weakness, and, in the examiner's words "only 
minimal limitation of motion and no additional functional 
loss secondary to pain."  It was demonstrated that the 
veteran retained essentially ninety percent of normal forward 
flexion, and 70 to 75 percent of normal for all other ranges 
of motion.  In light of the foregoing, the Board finds that 
the December 2002 VA examination results better approximate 
"slight" rather than "moderate" limitation of motion, and 
therefore warrant a rating of 10 percent, and do not meet or 
approximate the criteria for a rating of 20 percent (moderate 
limitation of motion).  See 38 C.F.R. § 4.71a, Diagnostic 
Code  5290 (2003).

At a VA examination of the cervical spine in February 2003, 
the listed results of examination were identical to those 
above.  It appears likely that the examination results from 
December 2002 were carried forward for the purpose of the 
February "examination," including an opinion regarding the 
etiology of the veteran's degenerative disc disease of the 
lumbar spine.

At an April 2005 VA examination of the cervical spine, the 
examiner wrote that "the veteran has no complaints of 
cervical spine problems and was somewhat confused as to why 
this was included on his Compensation and Pension evaluation... 
He has no symptoms of cervical spine disease."  On 
examination, there were no muscle spasms.  Forward flexion 
was 0 to 50 degrees with no pain.  Extension was 0 to 42 
degrees with no pain.  Left and right lateral flexion were to 
35 degrees with no pain.  Right and left lateral rotation 
were 0 to 85 degrees with no pain.  Accordingly, the Board 
finds that the April 2005 VA examination results reflect no 
more than "slight" limitation of motion, warranting a 
rating of no more than 10 percent under the old criteria, 
rather than the next higher rating of 20 percent warranted 
for moderate limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).

Adjusting the 85 degree range of motion for left and right 
lateral rotation to 80 degrees (the regulatory "normal" 
range of motion for these movements), the combined range of 
motion at the April 2005 VA examination was 332 degrees.  By 
regulation, 340 degrees is normal.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.

Thus, under the new criteria, the combined range of motion at 
the April 2005 VA examination was 332 degrees, and forward 
flexion was 50 degrees, with no other objective findings and 
no indication of any additional functional limitation.  These 
results would warrant a 10 percent rating under the new 
criteria, which provide that a rating of 10 percent requires 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees, or combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees.  The relevant criteria for the next 
higher rating of 20 percent, combined limitation of motion of 
the cervical spine not greater than 170 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, are not met or approximated.

At a VA examination of the cervical spine in August 2007, 
there was no spasm, atrophy, guarding, pain with motion, or 
weakness of the cervical spine.  There was tenderness on both 
the left and right.  Neurological examination of the upper 
extremities was normal.  Range of motion of the cervical 
spine was forward flexion of 0 to 43 degrees, extension of 0 
to 42 degrees, right lateral flexion of 0 to30 degrees, left 
lateral flexion of 0 to 30 degrees, right lateral rotation of 
0 to 65 degrees, and left lateral rotation of 0 to 58 
degrees.  Range of motion was described by the examiner as 
normal.  

The August 2007 VA examination results reflect a combined 
range of motion of 268 degrees, where by regulation 340 
degrees is normal.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and injuries of the Spine.

Absent any additional functional loss or other objective 
findings, the Board finds that, under the rating criteria as 
in effect prior to September 26, 2003, the August 2007 VA 
examination results reflect no more than "slight" 
limitation of motion, warranting a rating of no more than 10 
percent under the old criteria, rather than the next higher 
rating of 20 percent warranted for moderate limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code  5290 (2003).

Under the new criteria, the combined range of motion at the 
August 2007 VA examination was 268 degrees, and forward 
flexion was 43 degrees, with no other objective findings and 
no indication of any additional functional limitation.  These 
results would warrant a 10 percent rating under the new 
criteria, which provide that a rating of 10 percent requires 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees, or combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees.  The next higher rating of 20 
percent is not warranted because the evidence does not meet 
or approximate forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees, or combined 
range of motion of the cervical spine not greater than 170 
degrees. 

In sum, for the rating period on appeal from September 26, 
2003, forward, the veteran has no more than slight limitation 
of motion of the cervical spine.  For the period from 
September 26, 2003, forward, the evidence shows a combined 
range of motion of the cervical spine of no less than 268 
degrees, and forward flexion of no less than 43 degrees, with 
no additional functional limitation shown.  After 
consideration of the relevant rating criteria, addressed 
above, the Board finds that for no time applicable to the 
veteran's current appeal does the evidence meet or 
approximate the criteria for the next higher rating of 20 
percent.  Accordingly, a rating in excess of 10 percent for 
cervical strain is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for cervical 
strain is denied.


REMAND

A VA MRI conducted in January 2003 revealed a broad-based 
disc herniation at L4-5 abutting the exiting L4 nerve root. 

In July 2003, the RO received from the veteran what it 
construed as a claim for service connection for left leg 
radiculopathy, claimed as secondary to lumbosacral strain.  
Also in July 2003, the RO requested and obtained a VA medical 
opinion on the matter.  The examiner, a physician's 
assistant, opined that the veteran's "current disability of 
disc herniation is not the direct result of his [service-
connected low back] condition.  It is further my opinion that 
that his current disability of disc herniation has not been 
aggravated or accelerated beyond normal progression by his 
[service-connected] condition."  

A July 2003 treatment note indicates that the MRI (conducted 
in January 2003) showed "central disc herniation at L4-5 
causing some thecal effacement.  Also noted was impingement 
of the L4-5 root."  The July 2003 diagnosis was "low back 
pain due to L4-5 disc herniation causing root impingement, 
right more than left."  

In August 2003, the RO denied the veteran's claim for left 
leg radiculopathy as secondary to lumbosacral strain, based 
largely on the July 2003 VA medical opinion that the 
veteran's disc herniation was not caused or aggravated by his 
service-connected low back strain.
 
Later in August 2003, the veteran's representative submitted 
on the veteran's behalf a notice of disagreement pertaining 
to the "issues" of "increased evaluation for low back 
strain to include herniated disc in lower back and service 
connection for left leg condition secondary to lower back."  
(The matter of entitlement to an increased rating for 
lumbosacral strain has also been appealed.)  Attached to the 
veteran's representative's statement was a letter from the 
veteran disputing the RO's denial of service connection of 
the "[l]eft leg condition as secondary to my back," and 
specifically discussing the VA physician's assistant's 
opinion that his herniated disc was not related to his low 
back strain.

In April 2005, the veteran underwent a VA examination of the 
spine.  As part of the examination of the spine, the 
examining physician wrote that "I believe it is at least as 
likely as not that [the veteran's] lumbosacral strain 
symptoms while in the service are related to his current 
lumbosacral symptoms and radiculopathy."  (Emphasis added.)  
There is no acknowledgement of this medical opinion in any of 
the RO's adjudications of the veteran's claim.

Later in April 2005, without acknowledging his very recent 
prior opinion in favor of the veteran's claim, this same 
physician wrote that the veteran's current radicular symptoms 
"are less likely than not related to his lumbar strain that 
occurred in the military," and that his "radicular symptoms 
are at least as likely as not related to his herniated 
disc."  However, the physician did not address the matter of 
whether the veteran's herniated disc was related to the low 
back strain.

In June 2005, the RO issued a statement of the case on the 
issue of entitlement to "[s]ervice connection for left leg 
radiculopathy as secondary to service connected lumbosacral 
strain."  In that statement of the case, the RO explained 
that the claim was denied based on what it characterized as a 
VA examiner's opinion that "radiculopathy to the left leg is 
from disc herniation, disc herniation is not the direct 
result of your service-connected low back condition, and disc 
herniation has not been aggravated or accelerated beyond 
normal progression by your service-connected condition."

Also in June 2005, the RO issued a deferred rating decision 
indicating that in his August 2003 notice of disagreement 
"the veteran states that he disagrees that herniated disc is 
not related to lumbosacral strain.  However, no formal 
decision on this issue has ever been made, only that the left 
leg radiculopathy is not related to lumbosacral strain.  
Therefore, this cannot be considered as [a notice of 
disagreement] on this issue at this time... Consider the 
statement received 08/28/03 as a claim for service connection 
for herniated disc as secondary to SC lumbosacral strain..."  

Consequently, in September 2005, the RO issued what it 
construed as its initial adjudication of "[s]ervice 
connection for herniated disk secondary to service connected 
lumbar strain," and denied the claim.  The veteran was 
afforded his appellate rights via an enclosed VA Form 4107.  
The veteran did not disagree with this determination within 
one year, and the RO has therefore construed the matter of 
entitlement to service connection for a herniated disc of the 
lumbar spine as not currently on appeal.  The notice of this 
decision, dated in September 2005, informed the veteran that 
the RO had denied service connection for "herniated disc 
secondary to service connected lumbar strain," but did not 
inform the veteran of the distinction it had drawn between a 
claim for service connection for left leg radiculopathy and a 
claim for service connection for a herniated disc of the 
lumbar spine.

In August 2007, a VA examining physician wrote that "I agree 
with the prior VA opinion (4/12/05 and addendum 4/22/07) 
[sic] stating lumbar disc disease and radicular symptoms were 
not associated with, or aggravated by, the veteran's lumbar 
strain noted in 1989-1996.  The veteran's chronic history of 
lumbar strain has not caused, or permanently aggravated 
beyond a normal progression, development of lumbar disc 
disease."  The stated rationale for the opinion was 
"patient[']s history, physical exam, tests, records and 
medical literature."

Later in August 2007, the RO issued a supplemental statement 
of the case on the issue of "service connection for left leg 
radiculopathy as secondary to service connected lumbosacral 
strain."  In adjudicating the claim, the supplemental 
statement of the case made no mention of the herniated disc 
at L4-5, which is the only specifically diagnosed cause of 
the veteran's radiculopathy.  

In the Board's view, the veteran's claim for disability of 
his left leg secondary to his back encompasses a claim for 
service connection for a herniated disc that has caused 
radiculopathy of the left lower extremity.  Generally, as a 
matter of law, a claim for service connection for a 
disability based on more than one alleged etiology for the 
disability still constitutes a single claim for service 
connection for that same disability.  See, e.g., Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (finding that claims for 
service connection for a "lung condition, chronic 
bronchitis," "bronchitis and pneumonoconiosis," a 
"respiratory condition," "severe chronic lung disease," 
"chronic obstructive pulmonary disease," "a lung disorder," 
and "a lung disorder, claimed as a residual of asbestos 
exposure," all represented a claim for service connection for 
the same lung disability, so that reopening of the prior 
finally denied claim for service connection for lung 
disability required new and material evidence).  Moreover, in 
this case, impingement of a nerve root by the L4-5 herniated 
disc has been the only ascertained etiology of the veteran's 
left leg radiculopathy.  Nevertheless, the RO has made a 
distinction in bifurcating the veteran's claim for disability 
of the left lower extremity as secondary to his service-
connected low back strain between a) entitlement to service 
connection for radiculopathy and b) entitlement to service 
connection for the herniated disc that is the diagnosed cause 
of the radiculopathy, and treating the latter issue as a 
matter not on appeal.  

By treating the issue of entitlement to service connection 
for the herniated disc at L4-5 as a matter not currently on 
appeal, the RO has effectively truncated the veteran's 
appellate rights with respect to the factual matter central 
to the issue on appeal-whether the veteran's herniated disc 
has been caused or aggravated by his service-connected 
lumbosacral strain.  This factual question was specifically 
addressed in the August 2003 RO rating decision on appeal, in 
the August 2003 notice of disagreement and attached veteran's 
statement, and in the June 2005 statement of the case.  In 
order to afford him due process, a supplemental statement of 
the case should be issued that provides the veteran a full 
opportunity to contest the factual matter of whether the 
herniated disc at L4-5, which is the only diagnosed etiology 
of the radiculopathy for which he seeks service connection, 
is caused or aggravated by his service-connected low back 
strain.

Consideration by the Board of entitlement to a rating in 
excess of 20 percent for low back strain is deferred until 
the matter discussed directly above is resolved, since the 
level of disability found and the applicable rating criteria 
will be affected by the outcome of the veteran's service 
connection claim.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (in effect from September 26, 2003).  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (regarding claims 
that are "inextricably intertwined").  In considering this 
increased rating claim, any additional relevant records of 
continuing treatment would be useful.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice letter 
with regard to the issues on appeal, in 
particular in accordance with Vazquez-
Flores v. Peake, -- Vet. App. --, No. 05-
0355, 2008 WL 239951 (Jan. 30, 2008), 
relative to the increased rating claim, 
consistent with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and any other 
applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed of all 
information and evidence needed to 
substantiate and complete each claim, 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claims.  

2.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his low back 
disability and radiculopathy.  After any 
required releases for medical information 
are requested and obtained from the 
veteran, an attempt should be made to 
obtain any records so identified that 
have not been previously obtained.

The records sought should include any 
relevant records of continuing treatment 
in the Tomah, Wisconsin, VA medical 
system, and at the University of 
Wisconsin, Madison, hospital (see 
September 2004 letter from veteran), that 
have not been previously obtained.

3.  Once all available medical records 
have been received, make arrangements 
with the appropriate VA medical facility 
for the veteran's claims files to be 
forwarded to a physician specializing in 
orthopedics or neurology.

The reviewing physician should provide an 
opinion as to whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that the 
veteran's radiculopathy began during 
service or is related to some incident of 
service.  This should include an opinion 
as to whether the service-connected 
veteran's low back strain has caused or 
aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) the veteran's 
herniated disc at L4-5, or has in any way 
caused or aggravated his left leg 
radiculopathy.  

The RO should send the claims files to 
the reviewing physician for review, and 
the clinician should indicate that the 
claims files were reviewed, to include 
acknowledgement of a VA physician's 
opinion stated in an April 12, 2005, VA 
examination report that "it is at least 
as likely as not that [the veteran's] 
lumbosacral strain symptoms while in the 
service are related to his current 
lumbosacral symptoms and radiculopathy."  
(Emphasis added.)
 
The reviewing physician is requested to 
provide a complete rationale for his or 
her opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

4.  Readjudicate the issues on appeal.  
If any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response on the matter of 1) 
entitlement to service connection for 
radiculopathy to the left lower extremity 
(to include as due to a herniated disc of 
the lumbar spine), claimed as secondary 
to service-connected lumbosacral strain; 
and 2) entitlement to an increased rating 
for his service-connected low back 
disability.  The nature of the low back 
condition for which the veteran is 
service-connected will depend on the 
outcome of 1), directly above.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


